DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010090921.7, filed on 02/13/2020.
Information Disclosure Statement
The information disclosure statement filed 04/28/2021 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7,13 are rejected under 35 U.S.C. 103 as being unpatentable over Peng Shaopeng (Chinese Publication CN109960457, hereinafter referred to as “Peng”) in view of Zhou et al. (US Pub 2021/0042403 A1).
Regarding claim 1; Peng teaches an unlocking processing method (para. [0083,0084], a method of unlocking an electronic device), executed by a terminal and comprising: 
in response to detecting a touch operation on a hot zone for a spot of the terminal (Fig.3A, detecting a touch operation in a fingerprint collection area 320’ for a lighting area 330’ of the electronic device), 
determining a direction of a signal generated by the touch operation among a plurality of directions (Figs.4A,4B, para. [0073-0075], detecting a touch force on the fingerprint collection area. It is understood that a touch force includes a downward direction (i.e., touch down) and an upward direction (i.e., releasing touch)); 
determining a threshold according to the direction (Fig.4A, para. [0073], determining that a touch distribution area whose capacitance variation exceeds a first preset threshold when the touch sensing unit is touched down); and 
reporting a request for lighting up the spot in the hot zone, in response to that a coverage of the signal exceeds the threshold (Figs.4A,4B; para. [0073,0075,0077], the lighting area 330’ is determined based on the distribution area of the touch sensing unit. The lighting area is then illuminated).
Peng does not teach that at least two of the plurality of directions each corresponds to a respective different threshold.
Zhou teaches that at least two of the plurality of directions each corresponds to a respective different threshold (Figs.4,5; para. [0100], Zhou discloses a method of displaying a fingerprint recognition area when a preset condition is met. In particular, the preset condition may include determine whether a contact area between a user and a touch display screen is within a preset range. For example, the preset condition is met when a contact area is larger than a first contact area threshold and smaller than a second contact area threshold. In other words, Zhou implies that when the user is 
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of detecting a fingerprint of Peng to include the method of Zhou of displaying a fingerprint recognition area when a contact area is between a first contact area threshold and a second contact area threshold. The motivation would have been in order to improve the detection efficiency and to avoid detecting an unintended touch.
Regarding claim 7; Peng teaches a terminal, comprising a processor, and memory configured to store executable instructions (para. [0022]), wherein the processor is configured to: 
in response to detecting a touch operation on a hot zone for a spot of the terminal (similar to the analysis of claim 1), 
determine a direction of a signal generated by the touch operation among a plurality of directions (similar to the analysis of claim 1); 
and report a request for lighting up a spot in the hot zone, in response to that a coverage of the signal exceeds the threshold (similar to the analysis of claim 1).
Peng does not teach determine a threshold according to the direction, wherein at least two of the plurality of directions each corresponds to a respective different threshold.
Zhou teaches determine a threshold according to the direction, wherein at least two of the plurality of directions each corresponds to a respective different threshold (similar to the analysis of claim 1). The motivation is the same as claim 1.
Regarding claim 13; Peng teaches a non-transitory computer storage medium with executable instructions stored thereon, wherein the executable instructions, when executed by a processor, cause the processor to perform an unlocking processing method, the method comprising (para. [0022]): 
in response to detecting a touch operation on a hot zone for a spot of the terminal (similar to the analysis of claim 1), 
determine a direction of a signal generated by the touch operation among a plurality of directions (similar to the analysis of claim 1); 
and report a request for lighting up a spot in the hot zone, in response to that a coverage of the signal exceeds the threshold (similar to the analysis of claim 1).
Peng does not teach determine a threshold according to the direction, wherein at least two of the plurality of directions each corresponds to a respective different threshold.
Zhou teaches determine a threshold according to the direction, wherein at least two of the plurality of directions each corresponds to a respective different threshold (similar to the analysis of claim 1). The motivation is the same as claim 1.
Claims 2-4,8-10,14,15,20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng Shaopeng (Chinese Publication CN109960457, referred to as “Peng”) in view of Zhou et al. (US Pub 2021/0042403 A1) as applied to claims 1,7,13 above, and further in view of Pyun et al. (US Pub 2017/0103253 A1).
Regarding claim 2; Peng and Zhou teach the unlocking processing method of claim 1 as discussed above. Peng further teaches a sensor configured to acquire the signal is provided under the hot zone (para. [0014,0043,0082], a fingerprint acquisition unit acquires a fingerprint information in the illuminated area (i.e., lighting area 330’)).
Peng and Zhou do not teach that the sensor comprises N sensing nodes, each corresponding to a respective sensing region, N being a positive integer.
the sensor comprises N sensing nodes, each corresponding to a respective sensing region, N being a positive integer (Figs.2,3a; para. [0021], a fingerprint sensor is configured to detect a fingerprint image which includes a plurality of pixels in a specific region. It is understood that the fingerprint sensor comprises a plurality of nodes for acquiring values for the plurality of pixels in the fingerprint image).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of detecting a fingerprint of Peng and Zhou to include the fingerprint information processing method as taught by Pyun. The motivation would have been in order to improve a speed of extracting feature points in a fingerprint image, and effectively perform fingerprint registration and authentication even when using limited hardware resources (Pyun, para. [0019]).
Regarding claim 3; Peng, Zhou, and Pyun teach the unlocking processing method of claim 2 as discussed above. Peng and Zhou do not teach that setting a weight for each of the sensing nodes, wherein at least two of the sensing nodes each corresponds to a respective different weight.
	Pyun teaches setting a weight for each of the sensing nodes, wherein at least two of the sensing nodes each corresponds to a respective different weight (Fig.7, para. [0082], a different weight value is applied to different region. For example, five times the weight value may be applied to the average value of the region A 210, three times the weight value may be applied to the average value of the region B 220 which is expanded by one step, and a small weight value may be applied to the average value of the region C 230).
	The motivation is the same as the rejection of claim 2.
Regarding claim 4; Peng, Zhou, and Pyun teach the unlocking processing method of claim 3 as discussed above. Peng and Zhou do not teach that among the N sensing nodes, a sensing node closer to a center of the hot zone for the spot has a greater weight.
among the N sensing nodes, a sensing node closer to a center of the hot zone for the spot has a greater weight (Fig.7, para. [0082], five times the weight value may be applied to the average value of the region A 210 which is a central region, three times the weight value may be applied to the average value of the region B 220 which is expanded by one step, and a small weight value may be applied to the average value of the region C 230).
	The motivation is the same as the rejection of claim 2.
Regarding claim 8; Peng and Zhou teach the terminal of claim 7 as discussed above. The limitation of claim 8 is substantially similar to claim 2. Thus, claim 8 is rejected similar to claim 2.
Regarding claim 9; Peng, Zhou, and Pyun teach the terminal of claim 8 as discussed above. The limitation of claim 9 is substantially similar to claim 3. Thus, claim 9 is rejected similar to claim 3.
Regarding claim 10; Peng, Zhou, and Pyun teach the terminal of claim 8 as discussed above. The limitation of claim 10 is substantially similar to claim 4. Thus, claim 10 is rejected similar to claim 4.
Regarding claim 14; Peng and Zhou teach the non-transitory computer readable medium of claim 13 as discussed above. The limitation of claim 14 is substantially similar to claims 2 and 3. Thus, claim 14 is rejected similar to claims 2 and 3.
Regarding claim 15; Peng, Zhou, and Pyun teach the non-transitory computer readable medium of claim 14 as discussed above. The limitation of claim 15 is substantially similar to claim 4. Thus, claim 15 is rejected similar to claim 4.
Regarding claim 20; Peng and Zhou teach the unlocking processing method of claim 1 as discussed above. Peng further teaches a display screen (para. [0007], a touch display screen); a sensor configured to acquire the signal under the hot zone (para. [0014,0043,0082], a fingerprint acquisition unit acquires a fingerprint information in the illuminated area (i.e., lighting area 330’)).
	Peng does not teach a mobile terminal implementing the method of claim 1; wherein the plurality of directions correspond to a plurality of different thresholds, thereby improving uniformity of unlocking speeds from the plurality of directions, and increasing success rate of fingerprint unlocking.
	Zhou teaches a mobile terminal (Fig.1, para. [0058]); wherein the plurality of directions correspond to a plurality of different thresholds (see the analysis of claim 1).
	The motivation is the same as claim 1. Accordingly, a combination of Peng and Zhou would render a method of lighting up a fingerprint detection area when a contact area is within a preset range. It would improve the uniformity of unlocking speed and increase the detection efficiency. Therefore, the combination of Peng and Zhou further teaches improving uniformity of unlocking speeds from the plurality of directions, and increasing success rate of fingerprint unlocking.
Peng and Zhou do not teach that the sensor comprises N sensing nodes, each corresponding to a respective sensing region, N being a positive integer.
Pyun teaches the sensor comprises N sensing nodes, each corresponding to a respective sensing region, N being a positive integer (Figs.2,3a; para. [0021], a fingerprint sensor is configured to detect a fingerprint image which includes a plurality of pixels in a specific region. It is understood that the fingerprint sensor comprises a plurality of nodes for acquiring values for the plurality of pixels in the fingerprint image).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of detecting a fingerprint of Peng and Zhou to include the fingerprint information processing method as taught by Pyun. The motivation would have been in order to improve a speed of extracting feature points in a fingerprint image, and effectively perform fingerprint registration and authentication even when using limited hardware resources (Pyun, para. [0019]).
Allowable Subject Matter
Claims 5,6,11,12,16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, alone or in combination, fails to teach limitations recited in claims 5,6,11,12,16-19.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691